Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    (MIAMI DIVISION)

  FIBERTEX CORPORATION,
  a foreign corporation                                      Case No. 20-cv-20720-RNS

         Plaintiff,
  v.

  NEW CONCEPTS DISTRIBUTORS
  INT’L, LLC, f/k/a NEW CONCEPTS
  DISTRIBUTORS, INC., a Florida
  limited liability company; JANICE
  SANTIAGO, an individual; RAFAEL
  G. SEGARRA, an individual; MARIO
  RUIZ, an individual;

         Defendants.

  ________________________________/

       PLAINTIFF FIBERTEX’S MOTION FOR PRELIMINARY INJUNCTION AND
                    INCORPORATED MEMORANDUM OF LAW

         Plaintiff, Fibertex Corporation (“Fibertex”), through its undersigned counsel, pursuant to
  Rule 65, Fed. R. Civ. P., and 15 U.S.C. §1115, files this motion for preliminary injunction
  (“Motion”) against Defendants, New Concepts Distributors Int’l, LLC, f/k/a New Concepts
  Distributors, Inc. (“New Concepts”), Janice Santiago (“Santiago”), Rafael G. Segarra (“Segarra”),
  and Mario Ruiz (“Ruiz”) (collectively the “Defendants”), and states as follows:
                                        INTRODUCTION
         Plaintiff, Fibertex, manufactures and sells compression-shapewear garments under the
  trademark and tradename, “Co’Coon.” Compression-shapewear garments are worn by women and
  men to provide slimming, tightening, and body sculpting effects. Shapewear is a popular and a
  growing segment of the fashion industry in the United States, and Co’Coon’s popularity has
  similarly increased over the last several years.
         After years of acting as a distributor of Co’Coon products in the United States, Defendant
  New Concepts—acting through its officers and agents Santiago, Segarra, and Ruiz—unlawfully
  seized upon the growing popularity of the Co’Coon brand. Defendants engaged in a deliberate,
  systematic, and comprehensive scheme to build its own Curveez brand through misuse of


                                                     1
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 2 of 18




  Fibertex’s Co’Coon marks and other unlawful means. For example, Defendants (i) misused the
  Co’Coon marks to pass-off New Concepts’ own products as if they were Co’Coon, (ii) removed
  Co’Coon tags from Co’Coon products and replaced them with a tag bearing their Curveez mark,
  (iii) promoted Defendant’s Curveez products—which are knock-offs of Fibertex’s Co’Coon
  products—through on-line product descriptions stating the Curveez product was “[p]reviously
  known as: Co’Coon,” and (iv) redirected on-line consumers searching for Co’Coon products to
  websites selling the competing Curveez products. Through these and other actions discussed
  below, Defendants syphoned Co’Coon’s customers, unlawfully profited from the Co’Coon mark,
  and built their competing Curveez mark on the back of Co’Coon’s recognition and goodwill of
  Co’Coon. A preliminary injunction against Defendants is necessary to prevent further
  misappropriation of the Co’Coon marks and tradename and to stop further consumer confusion.
         FACTS SUPPORTING THE ISSUANCE OF PRELIMINARY INJUNCTION1

      A. FIBERTEX AND ITS CO’COON MARKS

          1.      For 20 years, Fibertex (a Colombian corporation) has manufactured and exported
  compression shapewear garments to the United States under the Co’Coon mark. Ex. 1, at ¶¶ 5-7.
          2.      Fibertex owns the following Co’Coon trademarks, which are registered or pending
  registration, on the U.S. Patent and Trademark Office’s Principal Register:
        Trademark              Serial No. /           Application Date /               Classes / Goods
                             Registration No.         Registration Date

                                                                                 IC 025 – Foundation
                                                                                 garments worn around the
                                77-868,952 /         November 10, 2009 /
                        2                                                        midsection or thighs to
                                 3,949,789             April 26, 2011
                                                                                 keep the stomach in and
                                                                                 create a slimming effect.

                                                                            IC 025 – Foundation
                                                                            garments worn around the
                                88-520,002 /
                                                                            midsection or thighs to
                    3             Pending           July 17, 2019 / Pending
                                                                            keep the stomach in and
                                                                            create a slimming effect.

  1
          The facts supporting this Motion are supported by the Declarations of Cesar Soto, Fibertex’s General
  Manager and Alejandra Angel, Fibertex’s Key Account Manager. These Declarations are attached hereto as Exhibit
  1 and Exhibit 2, respectively.
  2
          This mark shall be referred to as “Co’Coon Word Mark.”
  3
          This mark shall be referred to as the “Composite Co’Coon Mark.” (Hereinafter the Co’Coon Mark and the
  Composite Co’Coon Mark will be referred to collectively as the “Co’Coon Marks”).


                                                        2
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 3 of 18




  Ex. 1, at ¶ 9; See also [DE 1-1, 1-2]. The Co’Coon Word Mark was first used in U.S. interstate
  commerce on June 1, 2000, while the Composite Co’Coon Mark was first used in U.S. interstate
  commerce in 2016. Ex. 1, at ¶ 10.
      B. FIBERTEX AND NEW CONCEPTS’ DISTRIBUTION RELATIONSHIP

          3.       From 2006 to 2019, New Concepts was a distributor of Co’Coon products in the
  U.S. As a distributor, New Concepts had an implied license to use the Co’Coon Marks and name
  to promote and advertise Co’Coon products. Ex. 1, at ¶¶ 11-12.
          4.       In or around late 2015, New Concepts began selling abdominal waistbands (a/k/a
  waist trainers), which New Concepts manufactured, under its brand: “Curveez.” Ex. 1, at ¶¶ 14-
  15. Fibertex did not object to this because the Curveez-branded waistband products did not
  compete with Fibertex’s shapewear products. Ex. 1, at ¶ 15.
          5.       Between 2016 and 2018, Fibertex’s new management team invested in the growth
  of the Co’Coon brand in the U.S. To that end, Fibertex hired consultants to improve existing
  Co’Coon products and develop new products targeted to U.S. consumers; Fibertex also purchased
  new manufacturing equipment and increased its labor force to increase output capabilities and
  meet growing product demand in the U.S. As a result, sales revenues for Co’Coon products in the
  U.S. grew by over 500% from 2016 to 2019. Ex. 1, at ¶¶ 16, 18.
          6.       From 2015 to 2019, Fibertex supplied New Concepts with 61 different Co’Coon
  product types to sell throughout the U.S. Ex. 1, at ¶¶ 17.
      C. DEFENDANTS’ UNFAIR METHODS OF COMPETITION AND UNAUTHORIZED USE OF THE
         CO’COON MARKS AND TRADE NAME

          7.       Unbeknownst to Fibertex’s new management, Defendants were a fox in the hen
  house. As Fibertex was investing in the growth of Co’Coon in the U.S. market, Defendants were
  not only distributing Co’Coon products, but also intentionally and methodically taking steps to (a)
  deceive shapewear vendors into believing that New Concepts owned the Co’Coon Mark,4 (b)
  create a false sense of affiliation, connection or association between the Co’Coon Marks and New




  4
           See DE 1-21 (an Instagram post from Shapermint.com, wherein Shapermint.com is stating that “Curveez is
  the new name of Co’Coon . . .”).” Defendants misrepresented this to Shapermint.com, who is one of New Concepts’
  on-line retail customers. Ex. 2, at ¶ 29.


                                                         3
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 4 of 18




  Concepts’ Curveez mark, and (c) syphon Fibertex’s consumers through unfair methods of
  competition. Below, we describe several of these instances:
              i.   The False Declaration of Incontestability

         8.        On January 21, 2019, without Fibertex’s authority, Santiago filed with the USPTO
  a Declaration of Incontestability of the Co’Coon Mark (the “False Declaration of
  Incontestability”), which falsely identifies New Concepts as the new “proposed owner,” that was
  to replace Fibertex as the owner of the Co’Coon Mark. Ex. 1, at ¶¶ 19-20; see also [DE 1-3].
         9.        Fibertex did not learn about the False Declaration of Incontestability until July 5,
  2019, when the USPTO notified Fibertex’s attorneys of the False Declaration of Incontestability,
  which the USPTO had rejected because Santiago failed to show that the proper chain of title
  necessary to transfer ownership of the Co’Coon Mark from Fibertex to New Concepts. Ex. 1, at ¶¶
  19, 21; see also [DE 1-4] (USPTO’s rejection of the False Declaration of Incontestability). That
  same day, Fibertex’s Attorneys filed a new Declaration of Incontestability (the “Real Declaration
  of Incontestability”)—not believing, at the time, that New Concepts would purposefully make such
  a blatantly false statement to the USPTO, Fibertex stated that the False Declaration of
  Incontestability “was made in error and should be voided.” Ex. 1, at ¶¶ 23; see also [DE 1-5]
  (Fibertex’s Real Declaration of Incontestability).
           ii.     Defendants Removed the Co’Coon Marks from Co’Coon Products, then Re-
                   Tagged and Re-Packaged them Using the Curveez Mark, and Sold them Through
                   the Shapermint.com Website

         10.       On November 2, 2019, Alejandra Angel, a Key Account Manager at Fibertex,
  visited the Shapermint.com, which is an on-line retailer to whom New Concepts regularly
  distributed Co’Coon products. Ex. 2, at ¶¶ 1-5.
         11.       On the Shapermint.com website, Ms. Angel ordered four products that appeared to
  be among Fibertex’s best-selling Co’Coon products, but Defendants were actively promoting and
  selling under its competing Curveez name; these products were: (a) “Curveez Second Skin Hip
  Hugger Bodysuit,” (b) “Curveez Incredibly Shaping Cami,” (c) “Curveez Ever Sexy Bodyshort,”
  and (d) “Curveez Signature Control High Waist Brief.” Ex. 2, at ¶ 6. Upon receipt of these products
  from Shapermint.com, Fibertex confirmed that they were in fact Co’Coon products that had been
  re-tagged and re-packaged using the Curveez name. Ex. 1, at ¶ 24; Ex. 2, at ¶ 7.




                                                    4
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 5 of 18




         12.     On November 26, 2019, Fibertex purchased another six products from
  Shapermint.com, which were being sold under the Curveez name. Ex. 2, at ¶13. Upon receipt of
  these products, Fibertex confirmed that some of the products were in fact Co’Coon products that
  had been re-tagged and re-packaged as Curveez, and others were copycat Co-Coon products being
  manufactured and distributed under the Curveez name. Ex. 1, at ¶ 27; Ex. 2, at ¶¶ 14-15.
          iii.   Defendants Infringed on the Co’Coon Marks and Passed Off New Concepts
                 Products as if they were Co’Coon

         13.     New Concepts used the Co’Coon Marks and name to sell or advertise its own
  products throughout several internet websites, such as (a) Classicshapewear.com [DE 1-10]; (b)
  Shapewearusa.com [DE 1-11]; (c) Mytotaldesire.com [DE 1-12]; (d) Ebay.com [DE 1-13]; (e)
  bonanza.com [DE 1-14]; and (f) thefamouscurves.com [DE 1-15]. Ex. 2, at ¶¶ 17-20. For ease of
  reference, below is a screenshot of the Classicshapewear.com website as it appeared on January
  10, 2020, which illustrates Defendants’ misuse of the Co’Coon Marks and name:




  Ex. 2, at ¶ 18; [DE 1-10, at 2]. The waist clincher depicted here is not a Co’Coon product, but
  it was being promoted and sold using the Co’Coon Marks. Notably, the “Style #” for this product
  begins with “CUR,” signifying that this is a Curveez product; yet, it is being sold as if it was
  Co’Coon. Ex. 2, at ¶ 18.




                                                  5
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 6 of 18




           iv.   Defendants Reverse Passed Off Fibertex’s Co’Coon Products under the
                 Curveez Mark and name

         14.     Defendants engaged in reverse-passing-off by selling and promoting Fibertex’s
  Co’Coon products under the Curveez name on several websites. Ex. 2, at ¶¶ 21-23; see e.g. [DE 1-
  16], [DE 1-17], [DE 1-18] (examples of Defendants’ reverse passing off on Shapewearusa.com,
  @curveezwomen, and Curveez.com, respectively). To illustrate, below is a screenshot of the
  Shapewearusa.com website, as it appeared on January 10, 2020; the high waisted capri depicted
  here is a Co’Coon product, but it was promoted and sold under the Curveez name:




  Ex. 2, at ¶ 23; [DE 1-16, at 23]. Notably, the “SKU” or style number begins with “COC,” which
  signifies this is a Co’Coon product. Ex. 2, at ¶ 23.
         15.     Also, Defendants misled consumers by selling and promoting Fibertex’s Co’Coon
  products without identifying them as Co’Coon products, leaving consumers unable to identify the
  source of the products. Often, these un-marked Co’Coon products were sold and promoted next to
  Curveez-marked products, which exacerbated the likelihood of confusion. This conduct occurred
  or is occurring on curveez.com [DE 1-18] or feelfoxy.com [DE 1-19]. Ex. 2, at ¶¶ 24-26.




                                                    6
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 7 of 18




            v.    Defendants intentionally structured New Concepts’ internet advertisements and
                  sales to deceive consumers into believing that there is an association or
                  affiliation between the Co’Coon and Curveez.

          16.     Defendants used false and misleading product descriptions to sell Curveez products
  on Shapermint.com. Specifically, the product description for several Curveez products on
  Shapermint.com, falsely state that the product was “[p]reviously known as: Co’Coon . . .” [DE 1-
  23 at 2, 4, 6, 8, 10]; see also Ex. 2, at ¶ 27.
          17.     Also, Defendants used the on-line consumers’ reviews of Co’Coon products to
  promote and sell their Curveez products, which misleads consumers into believing that Co’Coon
  products are affiliated with Curveez products. See e.g. [DE 1-22]; see also Ex. 2, at ¶ 28.
           vi.    Defendants Engaged in Cyberpiracy, redirecting on-line consumers searching
                  for Co’Coon shapewear products to internet pages promoting Curveez products

          18.     Defendants redirected on-line consumers searching for Co’Coon shapewear
  products to websites and landing pages selling only competing Curveez products:
                  a.      Cyberpiracy Example 1. In or around 2011, Fibertex permitted New
  Concepts to create a website with the domain name CoCoonShapers.com, where New Concepts
  could sell Co’Coon products directly to consumers at retail prices. Ex. 1, at ¶13. From
  approximately 2012 to 2018, New Concepts sold Co’Coon products through CoCoonShapers.com.
  Ex. 1, at ¶ 13. However, in late 2019 or early 2020, Defendants began re-directing consumers
  intending to visit CoCoonShapers.Com to the Curveez.com website, where consumers can
  purchase only Curveez products. Ex. 1, at ¶ 30(a); Ex. 2, at ¶ 30(a).
                  b.      Cyberpiracy Example 2. A Google search for “Cocoon Shapewear”
  populates a list of links, which includes a link titled “Co’Coon Shapewear | Shapermint”; that link
  has the web-address https://shapermint.com/collections/co-coon. Consumers clicking this link
  expect to be taken to a landing page displaying Co’Coon products being sold through the
  Shapermint.Com website. However, clicking this link takes consumers to the “Curveez” landing
  page on Shapermint.com, which has the web address https://shapermint.com/collections/curveez,
  where only Curveez products are sold and promoted. Upon information and belief, New Concepts
  instructed or caused Shapermint to re-direct consumers looking for Co’Coon products to
  Shapermint’s landing page for Curveez products. Ex. 1, at ¶ 30(a); Ex. 2, at ¶ 30(a).




                                                    7
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 8 of 18




       D. DEFENDANTS STOLE FIBERTEX’S TRADE SECRET INFORMATION AND USED IT TO
          MANUFACTURE PRODUCTS THAT ARE VIRTUALLY IDENTICAL TO CO’COON PRODUCTS

         19.     In or around 2018, New Concepts hired Ruiz, who Santiago and Segarra knew had
  been a long-time employee of Fibertex. Ex. 1, at ¶ 36. Defendant Ruiz served as Fibertex’s
  operations manager, among other positions he held over the years. Ex. 1, at ¶ 32. In addition to
  having been a Fibertex employee, Ruiz owned a dress-making workshop in Colombia, where
  Fibertex would sew certain Co’Coon product types. Ex. 1, at ¶ 33.
         20.     As Fibertex’s operations manager and manufacturer, Ruiz had access to and learned
  confidential trade secret information that belongs to Fibertex, which Fibertex took reasonable
  measures to maintain secret or confidential. Specifically, Ruiz learned the specifications,
  procedures, and methods for producing various Co’Coon products which include but are not
  limited to the design elements of each product (i.e. the fabric or thread type, thread count, weave,
  elasticity specification for different fabrics, degrees of compression, tinting and color, etc.), the
  development of software programs used in the knitting process, the techniques for programming
  and adjusting manufacturing equipment to achieve the desired finishes and feel to products, as well
  as other confidential information. Ruiz was also privy to Fibertex’s suppliers. (Collectively, the
  information in this paragraph is referred to as “Fibertex’s Trade Secrets”). Ex. 1, at ¶ 34.
         21.     In late 2019, New Concepts began manufacturing and selling shapewear products
  that are exact replicas or virtually indistinguishable copies of Co’Coon products. New Concepts
  is selling these knock off Co’Coon products under the Curveez name. To further the consumer
  confusion, Curveez uses virtually identical style numbers, design finishes, price points, color
  schemes, and size offerings. Ex. 1, at ¶ 37; see also [DE 1-20] (an illustration comparing the
  Co’Coon products and Curveez’s imitation product).
         22.     On information and belief, Ruiz specifically used the Fibertex’s Trade Secrets to
  create copy-cat Curveez products that have the look and, more importantly, the feel and comfort
  associated with Co’Coon products. Ex. 1, at ¶ 38.
                                             ARGUMENT

  I.     FIBERTEX IS ENTITLED TO A PRELIMINARY INJUNCTION

         In trademark cases, preliminary injunctions are routinely granted because of the
  presumption that “trademark infringement by its nature causes irreparable harm.” Levi Strauss &



                                                    8
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 9 of 18




  Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995); McDonald’s Corp. v.
  Robertson, 147 F.3d 1301, 1310 (11th Cir. 1998) (“trademark actions are common venues for the
  issuance of preliminary injunctions”). Similarly, preliminary injunctions are commonly used to
  prevent the “actual or threatened misappropriation” of trade secrets under the Federal Defend
  Trade Secrets Act (DTSA) and Florida’s Uniform Trade Secrets Act (FUTSA). Hayes Healthcare
  Services, LLC v. Meacham, 2019 WL 2637053, at *3 (S.D. Fla. Feb. 1, 2019) (citing 18 U.S.C. §
  1836(b)(3)(A)(i) and § 688.003, Fla. Stat.).
           “To obtain a preliminary injunction, a party must demonstrate ‘(1) a substantial likelihood
  of success on the merits; (2) that irreparable injury will be suffered if the relief is not granted; (3)
  that the threatened injury outweighs the harm the relief would inflict on the non-movant; and (4)
  that the entry of the relief would serve the public interest.’” Chanel, Inc. v. Individual, P'ship , or
  Unincorporated Ass'n, 2018 WL 10374695, at *3 (S.D. Fla. July 10, 2018) (quoting Schiavo ex.
  rel Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005). “In ruling on
  a preliminary injunction, the Court makes preliminary findings of fact. At this stage, the
  evidentiary rules are relaxed. A court may rely on affidavits and hearsay materials that would not
  be admissible evidence for a permanent injunction, so long as the evidence is appropriate given
  the character and purpose of the injunction proceedings. It may utilize written materials that are
  in the record.” Steen-Jorgensen v. Bullguard Americas LLC, 2013 WL 12100868, at *3 (S.D. Fla.
  July 1, 2013) (citing Levi Strauss & Co., 51 F.3d at 985).
      (1) FIBERTEX IS LIKELY TO SUCCEED ON THE MERITS OF ITS CLAIMS

           The claims pursuant to which Fibertex seeks injunctive relief fall into three general
  categories: (1) Trademark and Unfair Competition Claims (Counts I, II, IV and VIII);5 (2)
  Cyberpiracy (Count III); and (3) Misappropriation of Trade Secret (Counts VI and VII).




  5
    Count IV (Florida’s Deceptive and Unfair Trade Practices Act, § 501.204, Fla. Stat.) is grouped with the counts for
  Federal trademark infringement and unfair competition because “the law long has recognized that trademark
  infringement and unfair competition are considered to be unfair and deceptive trade practices in violation of FUTPA.”
  Pepsico, Inc. v. Distribuidora La Matagalpa, Inc., 510 F. Supp. 2d 1110, 1114 (S.D. Fla. 2007) (citing Laboratorios
  Roldan v. Tex Int'l, Inc., 902 F.Supp. 1555, 1569–70 (S.D.Fla.1995) (explaining that intentionally palming off
  or passing off products is the type of behavior that FUTPA prohibits). Accordingly, we limit our analysis to the Federal
  claims.


                                                             9
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 10 of 18




           A. LIKELIHOOD OF SUCCESS ON TRADEMARK AND UNFAIR COMPETITION CLAIMS

           Trademark Infringement. To succeed on a claim for trademark infringement under 15
   U.S.C. § 1114, the plaintiff must show that: (1) plaintiff owns a valid registered trademark; (2)
   defendant used the mark in commerce and without the plaintiff’s consent; and (3) defendant’s use
   of the mark is likely to cause confusion, mistake, or deception as to the source, affiliation, or
   sponsorship of the defendant’s goods. Steen-Jorgensen, 2013 WL 12100868, at *8. Here, Fibertex
   has owned the registered Co’Coon Word Mark since April 26, 2011. New Concepts used the
   Co’Coon Word Mark to sell its own shapewear garments on websites, such as
   Classicshapewear.com [DE 1-10] and Shapewearusa.com [DE 1-11] which constitutes an
   unauthorized use of the Co’Coon Word Mark in commerce.
           Having satisfied the first two factors, courts look to the following factors to determine
   whether New Concepts’ use of the mark causes a likelihood of confusion: “(1) the strength of the
   plaintiff's mark;6 (2) the similarity between the plaintiff's mark and the allegedly infringing mark;
   (3) the similarity between the products and services offered by the plaintiff and defendant; (4) the
   similarity of the sales methods; (5) the similarity of advertising methods; (6) the defendant's intent,
   e.g., does the defendant hope to gain competitive advantage by associating his product with the
   plaintiff's established mark; and (7) actual confusion.” All. Metals, Inc., of Atlanta v. Hinely Indus.,
   Inc., 222 F.3d 895, 907 (11th Cir. 2000). Determining whether a likelihood of confusion exists is
   not a monolithic computation of these factors; rather, district courts must evaluate the factors,
   weigh them, and make an ultimate decision. Jellibeans, Inc. v. Skating Clubs of Georgia, Inc., 716
   F.2d 833, 840 n.17 (11th Cir. 1983). In fact, “[there is no need to analyze each of these factors in

   6
           The strength of a mark depends on which of four categories of distinctiveness the mark
   falls under; we list these categories in ascending order of strength: “(1) generic—marks that
   suggest the basic nature of the product or service; (2) descriptive—marks that identify the
   characteristic or quality of a product or service; (3) suggestive—marks that suggest characteristics
   of the product or service and require an effort of the imagination by the consumer in order to be
   understood as descriptive; and (4) arbitrary or fanciful—marks that bear no relationship to the
   product or service, and the strongest category of trademarks.” Tana v. Dantanna's, 611 F.3d 767,
   774 (11th Cir. 2010). “Suggestive and arbitrary or fanciful marks are deemed ‘inherently
   distinctive’ because ‘their intrinsic nature serves to identify a particular source of a product’ and
   are generally entitled to trademark protection. Tana, 611 F.3d at 774 (quoting Two Pesos, Inc. v.
   Taco Cabana, Inc., 505 U.S. 763, 768 (1992)).




                                                     10
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 11 of 18




   every case ... because consideration of fewer than all seven factors can support a finding of
   likelihood of confusion.” Monsanto Co. v. Campuzano, 206 F. Supp. 2d 1252, 1262 (S.D. Fla.
   2002), modified, 206 F. Supp. 2d 1270 (S.D. Fla. 2002); accord. Univ. of Georgia Athletic Ass’n
   v. Laite, 756 F.2d 1535, 1543 (11th Cir. 1985) (holding that a court need not specifically mention
   each of the seven factors to avoid reversal on appeal). Notwithstanding these factors, “a
   presumption of public confusion arises when counterfeit symbols are substantially identical to
   genuine symbols and are used in the same manner as the genuine symbols are used”—as is the
   case here. Monsanto Co., 206 F. Supp. 2d at 1262; (citing Polo Fashions v. Craftex, Inc. 816 F.2d
   145, 148 (4th Cir.1987).
          Here, there is a presumption of public confusion because Defendants are using the
   Co’Coon Word Mark to sell New Concepts’ Curveez products. And, even if we were to evaluate
   the likelihood of confusion factors, the same conclusion is reached: There is a likelihood of
   consumer confusion because Defendants used the Co’Coon Word Mark to sell competing
   shapewear products on the same websites where Co’Coon products were sold; moreover,
   Defendants intended to gain a competitive advantage by associating its products with Fibertex’s
   established Co’Coon marks (i.e. Defendants used consumers’ reviews of Co’Coon products to sell
   competing Curveez products). In fact, there is evidence of actual confusion—Shapermint.com,
   shapewear retailer, announced that “Curveez is the new name of Co’Coon” because that is what
   Defendants led them to believe. [DE 1-21].
          Infringement of Unregistered Trademarks. Section 43(a) of the Lanham Act forbids
   infringement of unregistered trademarks. Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d
   1188, 1193 (11th Cir. 2001) (citing Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768
   (1992)). “To prevail under this section, a claimant must show (1) that it had prior rights to the mark
   at issue and (2) that the defendant had adopted a mark or name that was the same, or confusingly
   similar to its mark, such that consumers were likely to confuse the two.” Planetary Motion, Inc.,
   261 F.3d at 1193 (11th Cir. 2001). Accord. Louis Vuitton Malletier v. Beltteen, 2018 WL 7144485,
   at *2 (S.D. Fla. Dec. 11, 2018) (same factors showing Plaintiff’s likelihood of success on federal
   trademark claims demonstrate likely success on their common-law claims for unfair competition
   and trademark infringement).
          Here, Fibertex has prior-use rights to the Co’Coon Composite Mark, which it started using
   in interstate commerce in 2016. Defendants used the Co’Coon Composite Mark to sell New



                                                    11
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 12 of 18




   Concepts’ own shapewear garments on websites, such as Classicshapewear.com [DE 1-10], which
   constitutes an unauthorized use of the Co’Coon Composite Mark in commerce. Defendants’ use
   of the Co’Coon Composite Mark is likely to cause confusion for all of the same reasons as
   discussed above regarding Defendants’ use of the Co’Coon Word Mark.
          Unfair Competition / False Designation of Origin. Section 43(a) of the Lanham Act
   prohibits misrepresentations as to the source of a product, which is referred to as ‘“passing off’
   (also called ‘palming off’) and “‘reverse passing off.” Waldman Pub. Corp. v. Landoll, Inc., 43
   F.3d 775, 780 (2d Cir. 1994).
          Passing off occurs when “the defendant sells its products under the plaintiff's name.” Del
   Monte Fresh Produce Co. v. Dole Food Co., Inc., 136 F. Supp. 2d 1271, 1284 (S.D. Fla. 2001);
   accord. Roho, Inc. v. Marquis, 902 F.2d 356, 359 (5th Cir.1990) (passing off is when “‘A’ sells its
   product under ‘B's’ name”); cf. Turner Greenberg Associates, Inc. v. C & C Imports, Inc., 320 F.
   Supp. 2d 1317, 1333–34 (S.D. Fla. 2004), aff'd, 128 Fed. Appx. 755 (11th Cir. 2005) (passing off
   also occurs when a consumer orders plaintiff’s product expecting to receive plaintiff’s product,
   but defendant sends the consumer its own product instead). Here, Defendants engaged in passing
   off in a number of ways. First, New Concepts sold its products using the Co’Coon name on
   Classicshapewear.com [DE 1-10], Shapewearusa.com [DE 1-11], Mytotaldesire.com [DE 1-12],
   Ebay.com [DE 1-13], bonanza.com [DE 1-14], thefamouscurves.com [DE 1-15]; this is the
   textbook definition of passing off. Second, New Concepts selling its Curveez products while using
   Co’Coon’s consumers’ reviews as if they were reviews of the Curveez products [DE 1-22]
   constitutes passing off because it tends to confuse consumers as to the source of the products or as
   to the affiliation between Co’Coon and Curveez.
          Reverse passing off occurs when a “defendant sells the plaintiff's product under the
   defendant's name.” Del Monte Fresh Produce Co., 136 F. Supp. 2d at 1284; accord. Waldman
   Pub. Corp., 43 F.3d at 780 (reverse passing off is when “‘A’ sells ‘B's’ product under ‘A's’ name”).
   “The typical reverse palming off case involves a situation where the defendant acquires a product
   manufactured by the plaintiff, removes the plaintiff’s mark, affixes the defendant’s mark, and sells
   it as the defendant’s product.” Del Monte Fresh Produce Co., 136 F. Supp. 2d at 1284. Here,
   Defendants engaged in passing off when they removed the Co’Coon tags from Co’Coon products,
   then re-tagged and re-packaged using the Curveez name, and sold the products through
   Shapermint.com. Defendants also engaged in reverse passing when they sold and promoted



                                                   12
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 13 of 18




   Co’Coon products under the Curveez name on Shapewearusa.com [DE 1-16], on Instagram
   account @curveezwomen [DE 1-17], and Curveez.com [DE 1-18]. For the reasons discussed
   above, this conduct is likely to confuse consumers as to the source of the products or as to the
   affiliation between Co’Coon and Curveez.
            B. LIKELIHOOD OF SUCCESS ON THE CYBERPIRACY CLAIMS

            To prevail on a claim for cyberpiracy under 15 U.S.C. § 1125(d)(1)(A), a plaintiff must
   show “(1) the defendant registered, trafficked in, or used a domain name; (2) the domain name is
   identical or confusingly similar to a protected mark owned by the plaintiff; and (3) the defendant
   acted with ‘bad faith intent to profit from that mark.’” Entrepreneur Media, Inc. v. D. Nicole
   Enterprises, LLC, 2014 WL 12589325, at *5 (C.D. Cal. Feb. 20, 2014), aff'd, 677 Fed. Appx. 312
   (9th Cir. 2017). Here, from 2012 to 2018 Defendants used the website CoCoonShapers.com to
   sell Co’Coon products directly to consumers at retail prices; then, in 2019, Defendant New
   Concepts (through Santiago or Segarra) began re-directing consumers intending to visit
   CoCoonShapers.Com to the Curveez.com website, where consumers can only purchase Curveez
   products. CoCoonShapers.com is a domain identical or confusingly similar to the protected
   Co’Coon      Word     Mark.    Defendants   intentionally   redirecting    consumers   away   from
   CoCoonShapers.Com to Curveez.com—where Defendants sold only their competing Curveez
   products—exhibits a bad faith intent to profit from the Co’Coon Word Mark.
            Similarly, when Defendants were distributing Co’Coon products, they distributed Co’Coon
   products to Shapermint.com, where Co’Coon products were displayed on a landing page with a
   Google     link     titled   “Co’Coon   Shapewear      |    Shapermint,”     and   a   web-address
   https://shapermint.com/collections/co-coon. Originally, Consumers clicking this link were taken
   to a landing page containing Co’Coon products being sold through the Shapermint.com. However,
   as of the filing of this Motion, clicking this link takes consumers to a “Curveez” landing page on
   Shapermint.com, with the web address https://shapermint.com/collections/curveez. Defendant
   New Concepts (through Santiago or Segarra) instructed or caused Shapermint to re-direct
   consumers looking for Co’Coon products to Shapermint’s landing page for Curveez products.
            Both instances constitute cyberpiracy because Defendants trafficked in or used domain
   names that are identical or confusingly similar to the Co’Coon name, and they acted with a bad
   faith intent to profit from the Co’Coon mark in violation 15 U.S.C. § 1125(d)(1)(A).




                                                   13
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 14 of 18




            C. LIKELIHOOD OF SUCCESS ON THE MISAPPROPRIATION OF TRADE SECRETS CLAIMS

            To prevail on a claim of misappropriation of trade secrets, the Plaintiff must show “(1) the
   plaintiff possessed secret information and took reasonable steps to protect its secrecy and (2) the
   secret was misappropriated, either by one who knew or had reason to know that the secret was
   improperly obtained or by one who used improper means to obtain it.” XTec, Inc. v. Hembree
   Consulting Services, Inc., 183 F. Supp. 3d 1245, 1253 (S.D. Fla. 2016); see also Coihue, LLC v.
   PayAnyBiz, LLC, 2018 WL 7376908, at *4 (S.D. Fla. Feb. 6, 2018) (“Both the DTSA and the
   FUTSA require an ‘act of misappropriation,’ and under both statutes ‘the plaintiff bears the burden
   of demonstrating both that the specific information it seeks to protect is secret and that it has taken
   reasonable steps to protect this secrecy.’”).
            Ruiz, as a former operations manager of Fibertex, had intimate knowledge of Fibertex’s
   Trade Secrets. See Summitbridge Nat. Investments LLC v. 1221 Palm Harbor, L.L.C., 67 So. 3d
   448, 450 (Fla. 2d DCA 2011) (describing a trade secret information that “relates to the production
   of goods, as, for example, a machine or formula for the production of an article.”). Defendant New
   Concepts (through Santiago and Segarra) knew Ruiz had knowledge of Fibertex’s Trade Secrets
   and it hired Ruiz for the express purpose of using those Trade Secrets for Defendants’ benefit.
   Defendants used Fibertex’s Trade Secrets to create shapewear products that are exact replicas of
   Co’Coon products. [DE 1-20].
      II.      FIBERTEX WILL BE IRREPARABLY HARMED IF DEFENDANTS ARE NOT ENJOINED

            Trademark infringement and unfair competition, by their very nature, cause irreparable
   harm because, absent injunctive relief, the defendant could continue to sell offending products and
   confuse consumers. See Pepsico, Inc. v. Distribuidora La Matagalpa, Inc., 510 F. Supp. 2d 1110,
   1116 (S.D. Fla. 2007); accord. Levi Strauss & Co., 51 F.3d at 986 (holding that plaintiff would be
   irreparably harmed by the continued sale of counterfeit jeans because that would damage plaintiff’s
   business reputation and decrease its legitimate sales). In infringement and unfair competition
   cases, a strong showing of a likelihood of confusion may, by itself, constitute a showing of a
   substantial threat of irreparable harm because consumer confusion and reputational damage cannot
   be adequately remedied at law. Boulan S. Beach Master Ass'n, Inc. v. Think Properties, LLC, 617
   Fed. Appx. 931, 934 (11th Cir. 2015).




                                                     14
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 15 of 18




             Here, Defendants’ conduct not only presents a likelihood of confusion, it has already
   caused actual confusion in the marketplace.        At least one significant shapewear retailer—
   Shapermint.com—believes that New Concepts’ Curveez products are one and the same with
   Co’Coon products, as it represented through its Instagram account that “Curveez is the new name
   of Co’Coon.” [DE 1-21]. Moreover, Defendants are continuing to create a substantial likelihood
   of confusion by using consumer reviews of Co’Coon products to sell New Concepts’ Curveez
   products, which causes unsuspecting on-line consumers to believe that Co’Coon and Curzeez
   products are one and the same.
             Similarly, Defendants selling and promoting Co’Coon products under the Curveez name,
   or removing the Co’Coon tags from Co’Coon products then re-tagging and re-packaging them
   using the Curveez name, also create a substantial likelihood of confusion because consumers are
   put in a position where they cannot distinguish the difference between Co’Coon and Curveez.
   Defendants’ conduct damages Fibertex’s reputation and harms its goodwill, which the Eleventh
   Circuit has continually held constitutes irreparable harm.
      III.      FIBERTEX’S THREATENED HARM OUTWEIGHS THE HARM TO DEFENDANTS IF THE
                TEMPORARY INJUNCTION IS ENTERED

             Fibertex has spent time, energy, and money in creating the Co’Coon brand’s goodwill and
   reputation. Should the Court deny this Motion, Fibertex will continue to suffer serious injury to
   that goodwill and reputation. As explained above, that harm is immensurable and cannot be
   repaired. Conversely, an injunction has no effect on Defendants’ lawful activities—that is, New
   Concepts can continue to sell its abdominal waistband products under its Curveez brand, or it can
   lawfully manufacture shapewear products without using plaintiff’s trade secrets and it can sell
   those products without using the Co’Coon name. The injunction would only effect Defendants
   unlawful activities, which cannot form part of the calculus when weighing the balance of harms
   between Plaintiff and Defendants.
      IV.       ENJOINING DEFENDANTS SERVES THE PUBLIC INTEREST

             One of the fundamental purposes of the Lanham Act is preventing consumer confusion.
   Davidoff & CIE, S.A. v. PLD Intern. Corp., 263 F.3d 1297, 1304 (11th Cir. 2001).
             [L]awmakers recognized that every product is composed of a bundle of special
             characteristics. Consumers who purchase a particular product expect to receive
             the same special characteristics every time. The Lanham Act protects these
             expectations by excluding others from using a particular mark and


                                                    15
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 16 of 18




          making consumers confident that they can purchase brands without
          being confused or misled. Thus trademark law ensures consistency for the
          benefit of consumers.

   Id., at 1301. Here, enjoining Defendants would best serve the public interest because it would
   reduce the confusion and deception caused by Defendants’ conduct. See Davidoff & CIE, S.A., 263
   F.3d at 1304 (“the public interest is served by preventing consumer confusion in the marketplace”);
   see also Angel Flight of Georgia, Inc. v. Angel Flight Am., Inc., 522 F.3d 1200, 1209 (11th Cir.
   2008) (“As this Court has stated previously, in ordinary trademark infringement actions ...
   complete injunctions against the infringing party are the order of the day. The reason is simple:
   the public deserves not to be led astray by the use of inevitably confusing marks—even in cases in
   which more than one entity has a legal right to use the mark.”) (internal citations and quotations
   omitted); TracFone Wireless, Inc. v. Clear Choice Connections, Inc., 102 F. Supp. 3d 1321, 1334
   (S.D. Fla. 2015) (“An injunction preventing Clear Choice from using the [confusingly similar]
   domain names clearly serves the public interest in avoiding unnecessary confusion.”)
          WHEREFORE, FIBERTEX requests this Court grant this Motion, and enter an order
   enjoining New Concepts, its employees, agents, successors and assigns, and all those in active
   concert and participation with Defendants, which includes but is not limited to Janice Santiago,
   Rafael Segarra, and Mario Ruiz, from:
   (1)    removing the Co’Coon Marks from Co’Coon Products, then re-tagging and re-packaging
          them using the Curveez Mark;

   (2)    selling, offering for sale, advertising, promoting, or displaying any Co’Coon product that
          has been re-tagged and re-packaged under the Curveez Mark;

   (3)    selling, offering for sale, advertising, promoting, or displaying Fibertex’s Co’Coon products
          under the Curveez name;

   (4)    selling, offering for sale, advertising, promoting, or displaying Fibertex’s Co’Coon products
          without identifying them as being Co’Coon products;

   (5)    using the product description “[p]reviously known as: Co’Coon . . .” to sell, offer for sale,
          advertise, promote, or display Curveez products, or using other false and misleading
          product descriptions to sell, offer for sale, advertise, promote, or display Curveez products;

   (6)    using on-line consumers’ reviews of Co’Coon products to sell, offer for sale, advertise,
          promote, or display Curveez products;




                                                   16
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 17 of 18




   (7)    redirecting on-line consumers searching for Co’Coon shapewear products to internet pages
          promoting Curveez products;

   (8)    imitating, copying, or making unauthorized use of any of the Co’Coon Marks or tradename,
          counterfeits thereof, or any confusingly similar variations thereof;

   (9)    importing, manufacturing, producing, distributing, circulating, selling, offering for sale,
          advertising, promoting, or displaying any product using any simulation, reproduction,
          counterfeit, copy, or any confusingly similar variation of any of the Co’Coon Marks or
          tradename;

   (10)   using any false designation of origin or false description, or performing any act which can
          or is likely to lead members of the trade or public to believe that New Concepts and/or
          any product manufactured, distributed or sold by New Concepts is in any manner
          associated or connected with the Co’Coon Marks or tradename or is sold, manufactured,
          licensed, sponsored, approved or authorized by Fibertex;

   (11)   using Fibertex’s Trade Secrets to manufacture products that are virtually identical to
          Co’Coon products; and / or

   (12)   assisting, aiding, or abetting any other person or business entity in engaging in or
          performing any of the activities referred to in subparagraphs (1) through (11) above.

   Fibertex further requests that this Court direct Defendants to file with the Court and serve upon
   FIBERTEX’s counsel within thirty (30) days after entry of such judgment, a report in writing
   under oath, setting forth in detail the manner and form in which Defendants have complied with
   the above. Finally, Fibertex requests attorneys’ fees in its favor and any other relief this Court
   deems just and proper.

                                                Respectfully Submitted:

                                                BELL ROSQUETE REYES ESTEBAN, PLLC
                                                Attorneys for Plaintiff
                                                999 Ponce De Leon Blvd., Suite 1120 PH
                                                Miami, Florida 33134
                                                Telephone: (305) 570-1610
                                                Facsimile: (305) 570-1599
                                                aesteban@brresq.com
                                                jreyes@brresq.com
                                                arosquete@brresq.com

                                                By: /s/ Alexander Esteban
                                                Alexander Esteban, Esq.
                                                Florida Bar No. 107491


                                                  17
Case 1:20-cv-20720-RNS Document 23 Entered on FLSD Docket 04/24/2020 Page 18 of 18




                                                 Javier A. Reyes, Esq.
                                                 Florida Bar No. 688487
                                                 Armando Rosquete, Esq.
                                                 Florida Bar No. 648434



                                     REQUEST FOR HEARING

          Pursuant to Fed. R. Civ. P. 65(a), Fibertex respectfully requests that this Honorable Court
   hold a hearing on the instant Motion. See Autonation, Inc. v. Wilson, 2016 WL 8677193, at *2
   (S.D. Fla. Dec. 30, 2016) (citing Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck
   Drivers Local No. 70 of Alameda County, 415 U.S. 423, 432 n.7 (1974) (“The notice required
   by Rule 65(a) before a preliminary injunction can issue implies a hearing in which the defendant
   is given a fair opportunity to oppose the application and to prepare for such opposition.”). Fibertex
   would be prepared to proceed with an evidentiary hearing at an appropriate time should the Court
   deem it necessary.
                                                 By: /s/ Alexander Esteban
                                                 Alexander Esteban, Esq.
                                                 Florida Bar No. 107491



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 24th day of April 2020, I electronically filed the
   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of record via Notice of Electronic Filing generated
   by CM/ECF.

                                                 By: /s/ Alexander Esteban
                                                 Alexander Esteban, Esq.
                                                 Florida Bar No. 107491




                                                    18
